Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 2, 2014

                                           No. 04-14-00816-CR

                                      IN RE Jonathan L. BOLDEN

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On November 24, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on December 2nd, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 20014CR0957, styled The State of Texas v. Jonathan L. Bolden, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.